Opinion of the Court
HOMER FERGUSON, Judge:
The accused entered a plea of guilty to the following specification framed as a violation of Article 92, Uniform Code of Military Justice, 10 USC § 892:
“Specification: In that Private Leon H. Smith, U. S. Army, U. S. Army Special Processing Detachment, Fort George G. Meade, Fort George G. Meade, Maryland, then a *70member of Headquarters and Headquarters Battery, 33d Field Artillery Battalion, Fort Riley, Kansas, having knowledge of a lawful order issued by Master Sergeant John E. Harvey to proceed without delay on the first available transportation to Fort Riley, Kansas, and to report on arrival to his commanding officer, an order which it was his duty to obey, did, at or en route to Fort Riley, Kansas, on or about 28 November 1956, fail to obey the same.”
We granted review to consider whether the specification alleges an offense.
A careful reading of the specification convinces us that the travel order in question is not the type found in United States v Matthews, 8 USCMA 94, 23 CMR 318, which involved an order given by one who lacked authority to order travel that would necessitate the obligation of Government funds. Here, the accused was absent without authority from his organization. He was directed by his military superior, who had authority to act in the premises, to return to his unit and he was provided with a provisional pass to permit his return without being detained. There was no change of station or duty either contemplated or effected. The order given is nothing more than the familiar straggler order found in United States v Coombs, 8 USCMA 749, 25 CMR 253.
The decision of the board of review is affirmed.
Chief Judge Quinn and Judge LATi-MER concur.